1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on November 10, 2021.

3.	Newly submitted claim 6 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant has amended claim 6 and changed its dependency from cl. 1, i.e. removing all cl. 1 limitations. Claim 6 is now directed to features which are not found in claim 1 and as such claim 6 is withdrawn as being directed towards a non-elected embodiment. The elected sensor of Figure 1 does not include the features of claim 1, and as such cl. 6 is not directed towards the elected invention. Some features of cl. 6 are: a rectangular central portion; left and right tapered portions attached to the rectangular central portion and tapering to a smaller width as the distance from the rectangular central portion increases; left and right 
As such, claims 6-7 are withdrawn as not being directed towards the elected invention and instead being directed to a non-elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 6 is 

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenbrink et al. (8,405,391).
As to claim 1, Tenbrink discloses a non-contact linear position sensor comprising a first magnetic flux collector 2 having a distal and a proximal end; a second magnetic flux collector 2 having a distal and a proximal end; and a detector 5 positioned between and in operational communication with the respective proximal ends of the first and second magnetic flux collectors 2 to measure a difference in magnetic fields that the first and second flux collectors are exposed to; a flux emitter 7 comprising first, second and third magnetic regions 8, wherein the second magnetic region is positioned between of the first magnetic region 8 and the third magnetic region 8, a pole direction of the first magnetic region and a pole direction of the third magnetic region are the same as each other and a pole direction of the second magnetic region 8 positioned between the first magnetic region 8 and the third magnetic region 8 is opposite to the pole direction of the first magnetic region 8 and opposite to the pole direction of the third magnetic region 8; and the sensor assembly is positioned to detect the magnetic field of the flux emitter in a spaced apart arrangement with the first and second flux collectors extending along the flux emitter, and in a zero position, the sensor assembly measures zero net magnetic field; and when the sensor assembly is moved relative to the flux emitter 7 a first distance along the flux emitter in a direction of the first magnetic region, the sensor assembly detects a net positive magnetic field, and when the sensor assembly is moved relative to the flux emitter the first distance along the flux emitter in a direction of the third magnetic region, the sensor assembly detects a net negative magnetic field; and as the flux emitter is moved relative to the sensor assembly to a position where the first flux collector 2 corresponds to the first magnetic region 8, the sensor assembly measures a continuously increasing net positive magnetic field, and as the flux emitter 7 is moved relative to the sensor assembly to a position where the second flux collector 2 corresponds the third magnetic region 8, the sensor assembly measures a continuously decreasing net negative magnetic field (fig. 2).
As to claim 30, Tenbrink discloses the sensing apparatus wherein the first and second magnetic flux collectors 2 extend from the magneto sensitive element in a direction parallel to the flux emitter (see fig. 2). Note that the end adjacent to the sensor extends in a parallel direction to the flux emitter.
As to claim 31, Tenbrink discloses the sensing apparatus wherein the first and second magnetic flux collectors extend from the magneto sensitive element in a direction that the sensor assembly is movable with respect to the flux emitter (see fig. 2). Note that the end adjacent to the sensor extends in a moving direction.



5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tenbrink et al. (8,405,391).
As to claim 4, Tenbrink discloses a sensing apparatus as explained above. Tenbrink does not explicitly disclose the sensing apparatus for the steering system for a vehicle. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the sensing apparatus of Tenbrink for measuring a position of a steering wheel, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

6.	Claims 1-4,27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Asa (5,493,216) in view of Tenbrink et al. (8,405,391) or Griffin et al. (4,185,265) or Gygax et al. (4,482,255).
	As to claim 1, Asa discloses the claimed invention including a magnetic position detector that comprises a Hall sensor 5; first magnetic region 7; second magnetic region 8 and a third magnetic region 6. Asa does not disclose the use of the flux guide member or collector. It is commonplace in the magnetic field sensing art to use the flux collector to concentrate the magnetic flux. Tenbrink; Griffin and Gygax are cited to show the use of the flux collector. See 2 in fig. 2 of Tenbrink; 50,51 in fig. 2 of Griffin and 24,25 in fig. 3a in Gygax. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Asa to employ flux collectors as taught by Tenbrink, Griffin or Gygax to enhance the sensitivity of the sensor.
As to claim 2, Asa in view of Tenbrink or Griffin or Gygax discloses a sensing apparatus wherein a distance between proximal and distal ends of the first magnetic region 7 is equal to a distance between proximal and distal ends of the third magnetic region 8, a distance between the proximal end of the first magnetic region and the proximal end of the third magnetic region i.e. 6 is approximately twice the distance between the proximal and distal ends of the first magnetic region, and each of the first 7 and third magnetic regions 8 have approximately constant magnetic fields between the respective proximal and distal ends and the second magnetic region has an approximately constant magnetic field over an end proximal the proximal end of the first magnetic region to an end proximal the proximal end of the third magnetic region (see e.g. fig. 5 in Asa).
As to claim 3, Asa in view of Tenbrink or Griffin or Gygax discloses a sensing apparatus that includes the flux collector as explained above. Tenbrink shows the size of the flux collector 2 the same of the magnetic region 8. The length of the flux collector can be selected arbitrarily to maximize the sensitivity. Asa and Tenbrink show the sensor assembly being centered at the zero position (see e.g. figs. 5,10 in Asa and fig. 2 in Tenbrink).
As to claim 4, Asa in view of Tenbrink or Griffin or Gygax (combination) discloses a sensing apparatus as explained above. The combination does not explicitly disclose the sensing apparatus for the steering system for a vehicle. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the sensing apparatus for measuring a position of a steering wheel, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
As to claim 27, Asa in view of Tenbrink or Griffin or Gygax discloses a sensing apparatus wherein a length of the first magnetic region 7 is equal to a length of the third magnetic region 8, and a length of the second magnetic region 6 is approximately twice the length of the first or third magnetic region (see fig. 5 in Asa).
As to claim 28, Asa in view of Tenbrink or Griffin or Gygax discloses a sensing apparatus wherein each of the first 7, second 6 and third magnetic regions 7 have approximately constant magnetic fields (see fig. 5 in Asa).
As to claim 29, Asa in view of Tenbrink or Griffin or Gygax discloses a sensing apparatus wherein a length of the first magnetic region 7 is equal to a length of the third magnetic region 8, and a length of the second magnetic region 6 is greater than a length of the first 7 or third magnetic region 8 (fig. 5 in Asa).
As to claims 30-31, the combination of Asa in view of Tenbrink or Griffin or Gygax discloses a sensing apparatus wherein the first and second magnetic flux collectors extend from the magneto sensitive element in a direction parallel to the flux emitter or moving direction (see e.g. fig. 2 in Tenbrink). Note that the combination device would have flux collectors that would extend in a direction parallel to the flux emitter or to moving direction.

7.	The indicated allowability of claims 2-3 is withdrawn in view of the newly discovered reference(s) to Asa. Rejections based on the newly cited reference(s) indicated above.

8.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY PATIDAR/Primary Examiner, Art Unit 2858